                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA/
INTERNAL REVENUE SERVICE,

                Petitioners,
                                                                   No.-20-mc-00016-KWR
       v.

WALTER SEIDEL, JR., and BRENDA SEIDEL,

                Respondents.

                                   ORDER OF DISMISSAL

       THIS MATTER having come before the Court upon Petitioners’ Motion to Dismiss

(Doc. 20), the Court having read the motion and being fully advised in the premises finds that the

motion is WELL-TAKEN and should be GRANTED.

       IT IS THEREFORE ORDERED that the hearing on order to show cause set for June

14, 2021, is VACATED and this case is DISMISSED WITH PREJUDICE.

       Signed this 28TH day of MAY 2021.




                                             KEA W. RIGGS
                                             UNITED STATES DISTRICT JUDGE

Submitted by:

/s/ Manuel Lucero 5/28/21
MANUEL LUCERO
Assistant United States Attorney
Attorney for Petitioners
